Citation Nr: 1133672	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-21 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the right knee.

2.  Entitlement to service connection for a urinary tract disability, claimed as urethral stricture and hematuria, and to include as an undiagnosed illness.

3.  Entitlement to service connection for a respiratory disability, claimed as chronic obstructive pulmonary disease (COPD), and to include as an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1985 to February 1988, he then served in the National Guard.  He was activated for a second period of active duty from October 2004 to December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for the disabilities claimed above.  

In March 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

The issue of entitlement to service connection for erectile dysfunction was raised during hearing testimony, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues involving service connection for a urinary tract disability and a respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service treatment records reveal that the Veteran had several knee surgeries on his right knee subsequent to his separation from active duty in 1988 and prior to his entry into active duty in 2004.

2.  Service treatment records reveal that, during the Veteran's period of active duty from October 2004 to December 2005, he was treated for complaints of knee pain and locking after a fall injury.  He was placed on physical profile.  

3.  The Veteran has a current diagnosis of degenerative joint disease of the right knee.

4.  A December 2007 private medical opinion indicates that the Veteran's pre-existing right knee disability was aggravated during his most recent period of active duty.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grant of service connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304, 3.306.  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2002).  

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.   See Vanerson v. West, 12 Vet. App. 254, 258 (1999).   It is an onerous evidentiary standard, requiring that the result be undebatable.   Cotant v. West, 17 Vet. App. 116, 131 (2003).

The government may show a lack of aggravation by establishing, by clear and unmistakable evidence, that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition. 38 U.S.C. §1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits. 

A pre-existing injury or disease will be considered to have been aggravated by active service, and the presumption of aggravation attaches, where there is an increase in the disability during service. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran claims entitlement to service connection for a right knee disability.  He served on active duty in the Army from February 1985 to February 1988.  He then served in the National Guard.  He was activated for a second period of active duty from October 2004 to December 2005.  His claim for service connection is that a pre-existing right knee disability was aggravated during his second period of active duty service.  

The evidence is clear and unmistakable that the Veteran did not incur a right knee disability during his first period of active duty.  At the March 2011 hearing the Veteran testified that injured his right knee, subsequent to his first period of active duty.  He also testified that he had several surgical procedures on his right knee in the period of time between his first period of active duty service and his second period of active duty service.  A December 2007 letter from the Veteran's private physician confirms arthroscopic surgery was conducted on the Veteran's right knee in 1989, 1992 and 2002.  

In March 1998, a National Guard periodic physical examination of the Veteran was conducted.  He reported on the report of medical history that he incurred a right knee injury at his civilian job and he was receiving treatment.  A December 1993 National Guard examination report noted the presence of surgical scars on the Veteran's right knee, but clinical evaluation of his lower extremities was normal.  The accompanying report of medical history indicated to prior knee surgeries, but that the Veteran was cleared to run and exercise with no limitations.  An April 1998 National Guard medical history report indicated that the Veteran had previously arthroscopic surgery on his right knee.

The evidence of record clearly and unmistakablely establishes that the Veteran had knee injuries and surgery during the period of time after he separated from service in February 1988.  The evidence also establishes that, despite the noted right knee injury and multiple surgeries, his lower extremities were evaluated as normal on multiple periodic National Guard physical examinations.  Moreover, he was also cleared for running, exercise, and physical activity without restriction on these examination reports.  

Service treatment records dated in 2005 reveal that the Veteran was treated for complaints of knee pain during his second period of active service.  A September 2005 consultation report indicated that the Veteran had complaints of right knee pain with running along with symptoms of catching and locking of the knee.  His history of civilian arthroscopic surgery and meniscal debridement were noted.  Physical examination revealed minimal effusion and positive patellar grinding.  The assessment was right knee degenerative joint disease with possible recurrent meniscal tear.  He was treated with light duty and pain medication.  Service treatment records contain sick report slips placing him on light duty dated from September to November 2005.  

An October 2005 service department orthopedic consultation report indicates the Veteran's recent history of knee pain was the result of two recent fall injuries.  Physical examination revealed tenderness to palpation of the right knee with some limitation of active range of motion.  Treatment of the right knee pain was being conducted to include: range of motion exercises, pain medication, ice, limitation of activity (light duty), and rest.  His symptoms did not significantly improve and evacuation and hospital evaluation was indicated.  A December 2005 service treatment record indicated that the Veteran was still on a light duty profile for right knee pain.  

A July 2006 National Guard Statement of Medical Examination and Duty Status indicated that the Veteran's right knee pain increased since his active duty deployment.  

A large volume of VA treatment records dated from 2006 to the present confirm that the Veteran is being treated for complaints of right knee pain and that he has a diagnosis of degenerative joint disease of the right knee.  

A December 2007 letter from the Veteran's private physician accurately recounts the Veteran's medical history related to his right knee pain including his pre-service knee injuries and surgery along with his reported knee injury during active duty in 2005.  The physician indicates that despite the Veteran's prior, pre-existing, right knee injuries, he was able to perform the military activities required of his service in the National Guard.  This is supported by numerous National Guard examination reports of record which note the Veteran's knee surgeries, but also indicate he is cleared for unlimited physical activity with normal evaluation or the lower extremities.  The physician also confirmed the current diagnosis of osteoarthritis of the right knee and expressed an opinion that the Veteran's pre-existing right knee injuries were aggravated during his period of active duty service in 2005.  This opinion is supported by the service treatment records showing treatment for complaints of right knee pain and physical profiles which were not necessary prior to the injury during active service in 2005.  Moreover, the medical evidence dated subsequent to active duty in 2005 shows continued worsening of the Veteran's right knee arthritis dating from active duty in 2005 to the present.  

The evidence establishes that the Veteran has a current diagnosis of degenerative joint disease of the right knee.  The evidence establishes that the Veteran entered active duty in 2004 with a pre-existing right knee disorder.  The evidence establishes that this pre-existing disorder increased in severity during his period of active duty in 2005.  An unrebutted medical opinion indicates that the Veteran's degenerative joint disease of the right knee was aggravated during active service from October 2004 to December 2005.  Accordingly, service connection for degenerative joint disease of the right knee is warranted.


ORDER

Service connection for degenerative joint disease of the right knee disability is granted.



REMAND

The Veteran claims entitlement to service connection for a urinary tract disability, claimed as included urethra stricture and hematuria, and a respiratory disability, claimed as COPD.  The Veteran asserts that he has current disabilities as a result of an undiagnosed illness due to his service in the Southwest Asia Theater of Operations.  

Service connection may be established for a chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

Service connection may be established for a Persian Gulf veteran who exhibits objective indications of "qualifying chronic disability," a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines warrants a presumption of service-connection.  38 U.S.C.A. § 1117.  It is one that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii). 

A "qualifying chronic disability" is defined, in part, as an undiagnosed illness.  38 C.F.R. §§ 3.317(a)(2)(i)(A).  Signs or symptoms involving the upper or lower respiratory system may be a manifestation of an undiagnosed illness or a chronic multisymptom illness.  38 C.F.R. § 3.317(b)(8).  However, urinary tract symptoms are not defined as being signs or symptoms of an undiagnosed illness.  38 C.F.R. § 3.317(b).  

Even after the consideration afforded above, however, compensation will not be paid if: (1) there is affirmative evidence that an undiagnosed illness either was not incurred during active service, or (2) there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event, or (3) there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c)(4).

The Veteran, served in the Southwest Asia Theater of operations during in 2005, and is entitled to this presumption.  38 C.F.R. § 3.317(d).

The Veteran asserts that he had symptoms of blood in his urine during active service.  Review of the service treatment records indicates treatment for abdominal pain with gastrointestinal symptoms being suspected.  He was assessed for gall bladder problems and pancreatitis, and testing did show blood in his urine.  He also complained of burning with urination and especially dark urine at times.  He indicates that he developed a chronic cough during service in Iraq in 2005; records show treatment for upper respiratory symptoms.  

September 2006 VA medical records indicate abnormal pulmonary function test (PFT) results, but without definitive diagnosis.  A May 2007 VA treatment record indicates a diagnosis of urethral stricture and urinary tract infection.  

In March 2007, a VA genitourinary Compensation and Pension examination of the Veteran was conducted.  The examination report is incomplete with no diagnosis, narrative, or etiology opinion being of record; it appears the final pages of the report are missing.  There is no evidence of a respiratory Compensation and Pension examination having been conducted.  

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  This duty includes providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The threshold for determining that a possibility of nexus exists is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to both issues, the evidence demonstrates some in-service treatment which may be related to currently diagnosed conditions.  Remand for examination is required to obtain a clear nexus opinion in each matter.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate examination for urinary tract disorders.  The examination report should include a detailed account of all urinary tract pathology found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The examiner should review the evidence of record with attention to the active duty medical records for the period of 2004 to 2005 showing treatment for symptoms of abdominal pain, occasional burning on urination, and blood in his urine.  The examiner should then indicate:

* The exact diagnosis of any urinary tract disorder, and whether such disorder is consistent with the symptoms evaluated during service in 2004 and 2005.  

* Whether it is as least as likely as not (50 percent or greater probability) that any current urinary tract disorder was incurred during active service in 2004 and 2005.  

The report of examination must include a complete rationale for all opinions expressed.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for a VA respiratory disorders examination.  The examination report should include a detailed account of all respiratory pathology found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  PFTs should be conducted and a narrative explanation of the test results included in the examination report.   

The examiner should review the evidence of record with attention to the service treatment records for the period of active duty service in 2004 and 2005.  The examiner should then indicate:

* The exact diagnosis of any current respiratory disorder found to be present.  

* Whether it is as least as likely as not (50 percent or greater probability) that the Veteran's current respiratory disorder was incurred during active service in 2004 and 2005, as opposed to nonservice connected factors such as age, or a history of smoking.  

* Does the Veteran exhibit signs or symptoms involving the upper or lower respiratory system that may be a manifestation of an undiagnosed illness or a chronic multisymptom illness.

The report of examination must include a complete rationale for all opinions expressed.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Following the above, readjudicate the Veteran's claims, including consideration pursuant to 38 C.F.R. § 3.317.  If the benefits sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


